*254The opinion of the court was delivered by
Horton, C. J.:
In this case the information was verified as follows:
“State oe Kansas, Allen County, ss. — :G. A. Amos, of lawful age, being sworn, on his oath says, that he is county attorney of Allen county, Kansas, and that the facts set forth in the foregoing information are true.— G. A. Amos. Subscribed and sworn to before me, this 15th day of April, 1884. — J. A. Heath, Notary Public.”
Within the authority of The State v. Gleason, just decided, the verification is sufficient, and the court properly overruled the motion to set aside and quash the proceedings. That the information was filed .on April 15, 1884, after the court, on March 29, 1884, had adjourned its March term to April 22, 1884, was no ground to strike -the information from the files of the court. Section 67 of the criminal code reads:
“ Informations may be filed during- term-time, or within twenty days preceding the term, in any court having jurisdiction of the offense specified therein, (except in cases of fugitives from justice, which may be filed with the clerk in vacation,) by the prosecuting attorney of the proper county as informant. Pie shall subscribe his name thereto, and indorse thereon the names of the witnesses known to him at the time of filing the same.”
Section 126 of the criminal code further reads:
“When an indictment is found, the court may direct the clerk to issue a warrant returnable forthwith. If no order is made, the clerk must issue a warrant upon all indictments within twenty days after the close of the term. Warrants shall be issued upon information, as soon as practicable after their filing. The clerk, at the time of issuing a warrant, must issue a summons for the witnesses.”
Even if there was any irregularity in the issuance of the warrant in the first instance, as the complaint was supported by oath, and as the defendant after his arrest gave bond for his appearance in the district court, and as no proceeding was taken prior to the time at which the court convened, on April 22, 1884, to release or discharge him from arrest, and as, at *255its session on April 22,1884, there was on file in the court a good and sufficient complaint against the defendant; and as the defendant was personally present before the- court, the 001114, under the circumstances, had jurisdiction to hear and try the action, and did not err in refusing to strike the information from the files, and did not err in refusing to dismiss the case.
The judgment of the district court will therefore be affirmed.
All the Justices concurring.